    Case 20-20087        Doc 40     Filed 06/01/20 Entered 06/01/20 09:57:56                Desc Main
                                     Document     Page 1 of 13
This order is SIGNED.


Dated: June 1, 2020

                                                   JOEL T. MARKER
                                                 U.S. Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF UTAH


         In re:                                              Bankruptcy Case No. 20-20087

         COURTNEY ANNE OLSEN,                                Chapter 7


                                Debtor.                      Hon. Joel T. Marker



                                    MEMORANDUM DECISION


              The Debtor in this chapter 7 case and her spouse filed a series of failed bankruptcy

     cases with the facially apparent purpose of stalling a foreclosure sale of their house. The

     Chapter 7 Trustee was aware of this history and believed that there might be equity in the

     house for the payment of creditors, but he ultimately dropped the matter and allowed the

     case to be dismissed under § 521(i) of the Bankruptcy Code. Just six days later, he began

     the process of trying to undo the dismissal, and the Court issues the following

     memorandum decision to explain why the Trustee’s motion to vacate the dismissal order

     is denied. 1


     1
      This memorandum decision constitutes the Court’s findings of fact and conclusions of law under
     Federal Rule of Civil Procedure 52(a)(1), made applicable to this contested matter by Federal Rules
     of Bankruptcy Procedure 7052 and 9014(c). Any findings of fact herein are also deemed to be
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                 Document     Page 2 of 13



                                      I. BACKGROUND 2

         Courtney and Matthew Olsen owned a house at 3522 West Lillehammer Circle in

 Salt Lake City. On November 6, 2018, Mrs. Olsen filed a chapter 13 case (#18-28328) that

 was promptly dismissed under § 521(i) for failure to file certain required bankruptcy

 documents. 3 Less than four months later, she filed a second chapter 13 case (#19-22597)

 that was even more promptly dismissed for failure to pay the filing fee.

         Had she filed a third case within a year of the first case being dismissed, there would

 have been no automatic stay as to any creditors under § 362(c)(4)—so, as this Court has

 seen many times before, her husband filed his own chapter 13 case on July 2, 2019 (#19-

 24839). And after that case was dismissed for failure to pay the filing fee, he filed a second

 chapter 13 case on September 24, 2019 (#19-27041), which was also dismissed for failure

 to pay the filing fee.

         None of these tag-teamed cases lasted for longer than two months, and three of the

 four cases lasted only a few weeks. All of them had unpaid fees and various unfiled

 documents, and although the first-position mortgage creditor never filed a proof of claim

 in any of the cases, Mr. Olsen himself estimated an arrearage of $21,000 in case #19-

 24839. 4 So by the time that Mrs. Olsen filed this chapter 7 case (#20-20087) on January




 conclusions of law, and any conclusions of law herein are also deemed to be findings of fact, and
 they shall be equally binding as both.
 2
   For purposes of this memorandum decision, the Court will assume arguendo that the
 representations of Trustee’s counsel at the May 13 hearing have factual support in the record, and
 all quoted statements come directly from the recording of the hearing. All other facts are taken
 from documents filed with this Court or the Utah state court.
 3
   All statutory references are to title 11 of the United States Code unless otherwise specified.
 4
   Docket #2, Chapter 13 Plan. The U.S. Department of Housing and Urban Development (HUD)
 also filed a $5,145.15 secured claim in case #19-24839 on July 15, 2019 as proof of claim #3-1,
 and in case #19-27041 on September 30, 2019 as proof of claim #2-1, despite not being listed as a
 creditor in either case.
                                                 2
Case 20-20087        Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56          Desc Main
                                  Document     Page 3 of 13



 7, 2020 without the assistance of counsel, it was apparent that she had no intention of

 actually prosecuting this case either. 5

         She filed none of the items required by § 521(a)(1)(A) and (B) and paid just $100

 toward the $335 filing fee to buy herself some time before this case was dismissed like all

 the others. But the first-position mortgage creditor had apparently had enough of the

 Olsens’ shenanigans, and on January 16, Bank of America filed a Motion for In Rem Relief

 from the Automatic Stay under § 362(d)(4) requesting stay relief on the house that would

 be unaffected by any future bankruptcy case. 6 The motion discussed the Olsens’ history

 of well-timed bankruptcy filings, indicated that no mortgage payments had been made

 since at least April 2018, and alleged two junior liens on the property in favor of Wells

 Fargo and HUD along with the county assessor’s value for 2019 that resulted in substantial

 negative equity.

         Mrs. Olsen did not respond, but the Chapter 7 Trustee filed a detailed objection on

 January 21 that not only requested time to “investigate and administer” the property, but

 also requested that the case not be dismissed during this process. 7 In his objection, the

 Trustee clearly stated his knowledge of the Olsens’ bankruptcy history—with each of their

 five cases being filed on the eve of foreclosure—and his belief that the cases were filed “in

 bad faith only to stop the foreclosure of the property due to the failure to pay the mortgage

 payments.” 8 The Trustee also expressed his understanding that because of Mrs. Olsen’s

 failure to file any required documents or pay the balance of the filing fee in this case, “it

 appears that there will be several causes for dismissal of the case[,] which dismissal would


 5
   The Olsens were represented by counsel in all four of their prior cases.
 6
   Docket #9.
 7
   Docket #11.
 8
   Id. at p. 4, ¶ 8.
                                                  3
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                 Document     Page 4 of 13



 perpetuate the debtor’s and non-debtor spouse’s repetitive and bad faith filings.” 9 As such,

 the Trustee opposed any dismissal while he conducted his investigation, and he telegraphed

 his plans for pursuing and administering any non-exempt equity in the property. Notably,

 the Trustee never specifically mentioned the potential second-position lien in favor of

 Wells Fargo, but he did discuss paying off the acknowledged lien in favor of HUD. 10 He

 also suggested that the county assessor’s valuation was understated and noted that “[i]n no

 case have the [Olsens] scheduled any creditor secured by the property besides Bank of

 America.” 11

         Shortly after the objection was filed, the Trustee sought and obtained authorization

 to employ himself as counsel and to employ a real estate broker and agent to assist with

 the investigation and possible sale of the property. In addition to reviewing a title report—

 Trustee’s counsel stated that “after reviewing the title report, we did have some uncertainty

 originally” 12—the Trustee and/or his counsel discussed the matter with Bank of America’s

 counsel and “local counsel for Wells Fargo,” Mark Middlemas, at some point before

 February 12. 13 Mr. Middlemas allegedly told the Trustee that he “believed that the lien

 appeared to be valid, but he would look into it a little more and get back to” the Trustee. 14

 And at some point after February 12, Mr. Middlemas called the Trustee back to indicate




 9
   Id. at p. 4, ¶ 9.
 10
    The only extremely oblique reference to other potentially secured debt was in ¶ 8, where the
 Trustee stated his intent to challenge the Olsens’ homestead claims “[d]epending on the outcome
 of the investigation of this case, including the value of the Lillehammer property and the amount
 of secured debt against the property . . . .” Id. at p. 3, ¶ 8.
 11
    Id. at pp. 2-3, ¶ 4.
 12
    Hearing at 10:54:50.
 13
    Hearing at 10:44:26. Mr. Middlemas does periodically represent Wells Fargo in this Court, but
 neither he nor any other attorney has ever entered an appearance on behalf of Wells Fargo in the
 state court case or any of the Olsens’ bankruptcy cases.
 14
    Hearing at 10:45:52.
                                                 4
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                 Document     Page 5 of 13



 that he still had not received an answer from Wells Fargo and that “maybe there is a

 problem” after all. 15 Nevertheless, the Trustee withdrew his objection on February 12,

 stating on the docket: “No longer prosecuting objetion [sic] to motion to terminate stay or

 objetion [sic] to dismissal of case.” Bank of America obtained in rem stay relief on

 February 13 with a waiver of the Rule 4001(a)(3) 14-day stay, 16 and the Trustee filed a

 motion to dismiss the case after Mrs. Olsen failed to attend the February 18 meeting of

 creditors, in which he again noted the Debtor’s failure to file or provide various

 documents. 17

         One day later on February 19—the same day that the house was sold, according to

 the Submittal of Excess Sale Proceeds that commenced state court case #200901700—Mrs.

 Olsen filed another chapter 7 bankruptcy case (#20-20966) that was ultimately dismissed

 on March 10 for failure to pay the filing fee. 18 According to Trustee’s counsel, the Trustee

 knew that the sale was going to take place on February 19, but he “was assuming” that any

 excess proceeds would go to Wells Fargo if its lien was actually valid, “either directly

 through the foreclosure process or that they would make a claim on the excess proceeds.” 19

 On February 25, the Court entered an Order of Dismissal for Failure to Comply with 11

 U.S.C. § 521(a)(1) in this case, which provided that “[p]ursuant to 11 U.S.C. § 521(i), it is

 hereby ORDERED that Debtor Courtney Anne Olsen has been DISMISSED from the




 15
    Hearing at 10:46:11.
 16
    Docket #26.
 17
    Docket #28.
 18
    It is unclear from the state court docket whether and when Bank of America recorded its in rem
 stay relief order in accordance with § 362(d)(4), or what time the sale occurred on February 19
 relative to Mrs. Olsen’s bankruptcy filing, but those facts are not critical to resolution of the
 present motion.
 19
    Hearing at 10:49:33.
                                                 5
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56              Desc Main
                                 Document     Page 6 of 13



 above-captioned case for failure to comply with 11 U.S.C. § 521(a)(1).” 20 The Trustee

 filed a no-asset report on February 27.

         On February 28, the Trustee received notice of the excess sale proceeds by email

 from counsel for the foreclosing creditor, which is the same day that the Submittal of

 Excess Sale Proceeds was filed commencing state court case #200901700. On March 2,

 just six days after the § 521(i) dismissal order had been entered, the Trustee filed a terse

 Motion to Reopen Case and Appoint Trustee which alleged that he had “received notice of

 the submission of excess sale [sic] from the sale of real property” on February 28 and

 requested that the case be reopened “so that a Trustee may be appointed these [sic] evaluate

 these excess sales [sic] proceeds, and to administer these proceeds for the benefit of the

 bankruptcy estate.” 21 The case, however, had not yet been closed, and the Trustee had not

 yet been discharged from his duties. The Trustee cited no authority supporting the

 requested relief. And because no “list of creditors” had ever been filed as required by

 § 521(a)(1)(A), and Mrs. Olsen was potentially no longer in the property, the motion and

 notice of opportunity for hearing were effectively served on no one except counsel for Bank

 of America. 22

         Given the Court’s own substantive and procedural concerns, and despite the lack

 of any filed objection, the Court rescheduled and then activated the reserved hearing on the

 Trustee’s Motion to Reopen. But in the meantime, the Trustee withdrew the inapposite


 20
    Docket #29 (emphasis added).
 21
    Docket #32, p. 2, ¶¶ 3-4.
 22
    The Trustee also filed a Precautionary Motion to Extend All Deadlines on March 19 (docket
 #35) requesting that “all deadlines in the case, including the deadline for filing objections to
 exemptions and the deadline for filing complaints concerning the debtor’s discharge be continued
 without date pending the disposition of the dismissal of this case and the Trustee’s pending
 motion to either reopen the case or vacate the dismissal.” Given the Court’s denial of the
 Trustee’s substantive motion, this separate precautionary motion is moot.
                                                6
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56                Desc Main
                                 Document     Page 7 of 13



 Motion to Reopen and replaced it with a Motion to Vacate Dismissal and Appoint Trustee,

 which is the operative motion before the Court. 23 In the motion, the Trustee indicates that

 he withdrew his objection to stay relief and dismissal after discussions with counsel for

 Bank of America and review of a title report showing a substantial junior lien in favor of

 Wells Fargo that would have consumed any equity in the property—there is no mention of

 any conversations with Mr. Middlemas or anyone else with Wells Fargo—but he is now

 unclear on the status of any Wells Fargo lien, and Wells Fargo has not yet appointed local

 counsel or otherwise made a claim in the state court case against the excess proceeds. As

 such, he relies solely on § 105(a) and Rule 60(b)(2) to undo the dismissal, arguing that “he

 has obtained new information regarding the Wells Fargo lien that was not available at the

 time the case was dismissed” and that the sale proceeds are “a newly discovered asset.” 24

 Nobody responded to the motion. And now that the deadlines for petitions and counter-

 petitions in the state court case have expired, the remaining parties have stipulated to the

 release of certain funds to HUD and an assignee of Mr. Olsen. As such, the only remaining

 dispute in the state court case is between the Trustee and Mrs. Olsen’s assignee regarding

 the $60,819.97 balance of the excess sale proceeds.

                                       II. DISCUSSION

         Since § 521(i) was added to the Bankruptcy Code in 2005, courts have spilled a lot

 of digital ink trying to determine what an “automatic dismissal” is and how it works in




 23
    Docket #37. The Motion to Vacate Dismissal and the accompanying Notice of Hearing (docket
 #38) were served to Mrs. Olsen by email and to most of the creditors listed in the chapter 7 case
 that Mrs. Olsen filed on February 19 (#20-20966), as well as the chapter 7 trustee of that case.
 But as the Court indicated to Trustee’s counsel at the hearing, the address used for Chase Bank is
 different from the one listed in case #20-20966, and Chrysler Financial was not served at all.
 24
    Docket #37, pp. 1 (Introduction) and 3 (¶ 16).
                                                 7
Case 20-20087       Doc 40     Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                Document     Page 8 of 13



 practice, and this Court does not need to join the 15-year-old fray in this case. 25 It is

 sufficient to say that on its face, § 521(i) is a very unforgiving statute. Specifically,

 § 521(i)(1) provides that “[s]ubject to paragraphs (2) and (4) and notwithstanding section

 707(a), if an individual debtor in a voluntary case under chapter 7 or 13 fails to file all of

 the information required under subsection (a)(1) within 45 days after the date of the filing

 of the petition, the case shall be automatically dismissed effective on the 46th day after the

 date of the filing of the petition.” Despite some difficulties in the statutory text, this Court

 finds the language to be relatively straightforward—although normally dismissal of a

 chapter 7 case requires notice and a hearing and a showing of cause under § 707(a),

 § 521(i)(1) dispenses with those requirements and mandates dismissal if a debtor fails to

 file the information required by § 521(a)(1) within 45 days of the petition date.

         Some courts have found the idea of a truly “automatic” dismissal—essentially a

 metaphysical event that occurs without court intervention and whether anyone knows about

 it or not—to be anathema to the normal functioning of any court and at odds with the

 language of § 521(i)(2), which provides that “[s]ubject to paragraph (4) and with respect

 to a case described in paragraph (1), any party in interest may request the court to enter an

 order dismissing the case. If requested, the court shall enter an order of dismissal not later

 than 7 days after such request.” But in this Court’s view, § 521(i)(2) merely allows for a

 “comfort order” to be entered if a court does not otherwise dispose of an automatically

 dismissed case on its own. This Court implements § 521(i)(1) by issuing early deficiency

 notices with clear warnings about the automatic dismissal deadline (as was done in this



 25
   See generally In re Marcott, 545 B.R. 668 (Bankr. D.N.M. 2016) (discussing questions raised
 by § 521(i)); Mantas Valiunas, ANYTHING BUT AUTOMATIC: DISMISSAL UNDER § 521, 28 Emory
 Bankr. Dev. J. 231 (2011) (same).
                                                8
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                 Document     Page 9 of 13



 case on January 8), carefully tracking the 45-day deadline, and promptly entering a

 dismissal order which indicates that the case has been dismissed under § 521(i) for failure

 to comply with § 521(a)(1). 26

         Finally, § 521(i)(3) and (4) provide for limited exceptions to automatic dismissal.

 Under § 521(i)(3), a debtor may request an extension of time for filing the required

 information, up to 45 additional days, “if the court finds justification for extending the

 period for the filing.” Under § 521(i)(4), on motion of a trustee, a court “may decline to

 dismiss the case if the court finds that the debtor attempted in good faith to file all the

 information required by subsection (a)(1)(B)(iv) and that the best interests of creditors

 would be served by administration of the case.” Neither of those things occurred in this

 case. As such, the case was “automatically” and appropriately dismissed under § 521(i).

         Some courts, however, have held that abusive debtors cannot use § 521(i) as a “get-

 out-of-bankruptcy-free card” if they no longer like how their cases are progressing, relying

 on the language of § 521(a)(1)(B) to “order[] otherwise” even after the 45th day has

 passed. 27   This Court invokes aspects of that concept in Standing Order 12-002

 (establishing a procedure for providing § 521(a)(1)(B)(iv) payment advices or other

 evidence of payment to the case trustee); Local Rule 1007-1(a)(1) (authorizing a case

 trustee to request that a case not be dismissed even if certain documents are not timely



 26
    The Court’s January 8 Deficiency Notice incorrectly states that the § 521(i)(1) deadline was
 Monday, February 24 rather than Friday, February 21. As such, the dismissal order was entered
 on February 25, when it should have been entered on February 24. This systemic calculation
 issue has since been corrected, and the discrepancy does not affect the Court’s analysis.
 27
    See, e.g., Segarra-Miranda v. Acosta-Rivera (In re Acosta-Rivera), 557 F.3d 8 (1st Cir. 2009);
 Wirum v. Warren (In re Warren), 568 F.3d 1113 (9th Cir. 2009); In re Amir, Bankr. No. 08-
 13700, 2009 WL 1616670 (Bankr. N.D. Ohio Mar. 17, 2009), aff’d, 436 B.R. 1 (6th Cir. BAP
 2010); In re Thrower, Bankr. No. 14-30265, 2014 WL 1873399 (Bankr. W.D.N.C. May 8, 2014);
 In re Bliek, 456 B.R. 241 (Bankr. D.S.C. 2011).
                                                 9
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                                Document      Page 10 of 13



 filed, subject to § 521(i)); and Local Rule 1007-1(a)(2) (deferring automatic dismissal if a

 motion is pending under §§ 109(g) or 362(d)(4)). And the Trustee effectively invoked the

 concept, without citing any specific authority, by opposing dismissal in his objection to

 Bank of America’s in rem stay relief motion. The most glaring problem in this case is that

 the Debtor also failed to file the “list of creditors” required by § 521(a)(1)(A), which is

 specifically excepted from a court’s ability to “order[] otherwise.” The Trustee cited no

 authority, and the Court located no authority, that could be used to prevent—let alone

 undo—automatic dismissal under these circumstances.

         In his Motion to Vacate Dismissal, the Trustee relies solely on § 105(a) and Rule

 60(b)(2) to undo the automatic dismissal of this case. It is axiomatic that § 105(a) is not

 “a roving commission to do equity” and “does not empower courts to create remedies and

 rights in derogation of the Bankruptcy Code and Rules.” 28 It is equally axiomatic that

 “Rule 60(b) relief is extraordinary and may only be granted in exceptional

 circumstances.” 29 Moreover, Rule 60(b) can only provide relief “from a final judgment,

 order, or proceeding,” not the statutory provisions of § 521(i) that were merely

 memorialized in the February 25 dismissal order. 30 So as a matter of law, Rule 60(b) relief

 is unavailable under these circumstances, and a general reliance on § 105(a) is

 insufficient—particularly when the Debtor has failed to comply with § 521(a)(1)(A), and

 despite the Trustee’s belief in his ability to cull together a list of creditors from the Debtor’s

 other bankruptcy cases.


 28
    Scrivner v. Mashburn (In re Scrivner), 535 F.3d 1258, 1265 (10th Cir. 2008); see also Law v.
 Siegel, 134 S.Ct. 1188 (2014).
 29
    Saggiani v. Strong, 718 F. App’x 706, 709 (10th Cir. 2018).
 30
    In re Lugo, 592 B.R. 843 (Bankr. N.D. Ind. 2018); In re Wilkinson, 346 B.R. 539, 545-46
 (Bankr. D. Utah 2006); In re Young, Bankr. No. 06-80397, 2006 WL 3524482 (Bankr. S.D. Tex.
 Dec. 6, 2006); In re Ott, 343 B.R. 264 (Bankr. D. Colo. 2006).
                                                10
Case 20-20087       Doc 40      Filed 06/01/20 Entered 06/01/20 09:57:56                Desc Main
                                Document      Page 11 of 13



         But even if the Court reviewed the merits of the Trustee’s positions, his equitable

 arguments, on this record, would be unavailing. In this case, the Trustee was well aware

 of the Olsens’ bankruptcy filing history, and he opposed any dismissal of the case—

 automatic or otherwise—until he could investigate matters including but not limited to the

 Lillehammer Circle property. According to his counsel’s representations, the Trustee made

 assumptions but had no certainty about the status of Wells Fargo’s lien at the time he

 withdrew his objection to in rem stay relief and dismissal of the case, and he filed his own

 motion to dismiss the case after the Debtor failed to attend the meeting of creditors. 31

 Trustee’s counsel admitted that the situation could have possibly been figured out before

 the sale if he and the Trustee had done some more digging. The Trustee knew when the

 foreclosure sale was going to take place—which was before the case was automatically

 dismissed—but he apparently made no effort to see how the sale went. And even after the

 sale, he still got no solid answer from Wells Fargo about the status of its putative lien.

         As for the Debtor and her husband, they appear to have abused the bankruptcy

 system for about 16 months to avoid foreclosure of their house, but their gambit ultimately

 failed. Both Bank of America and HUD have been paid in full (with Wells Fargo

 apparently making no claim to the remaining proceeds), the Debtor has not received a

 discharge of her other debts, and any remaining creditors are still able to pursue collection

 efforts and other remedies in the “real world” outside of bankruptcy. If the partial

 Schedules filed in case #20-20966 are accurate, the Debtor only has about $9,000 in general

 unsecured debt on top of a secured car loan, and she would be wise to use any excess sale



 31
   Late in the hearing, Trustee’s counsel used the word “assurances” to describe the content of the
 conversations with Mr. Middlemas and counsel for Bank of America (Hearing at 10:54:30), but
 that characterization is inconsistent with the substance of his earlier representations.
                                                11
Case 20-20087       Doc 40     Filed 06/01/20 Entered 06/01/20 09:57:56               Desc Main
                               Document      Page 12 of 13



 proceeds to pay off that debt herself. If she tries to file for bankruptcy yet again, she will

 have no stay in any case filed before February 25, 2021, and she will be very hard-pressed

 to demonstrate good faith by clear and convincing evidence that would justify imposing a

 stay. And the Debtor did not actively try to use § 521(i) as a sword in this case like the

 debtors in Acosta-Rivera, Warren, Amir, Thrower, and Bliek; rather, it is the Trustee trying

 to belatedly undo the effects of the statutory dismissal that he previously condoned.

         Under these circumstances, the general scales of equity would not tip in the

 Trustee’s favor under § 105(a). Likewise, extraordinary relief under Rule 60(b)(2) would

 be inappropriate because the excess sale proceeds would not be a “newly discovered asset,”

 and the status of Wells Fargo’s putative lien would not constitute “newly discovered

 evidence that, with reasonable diligence, could not have been discovered” before the case

 was automatically dismissed. 32 The Trustee knew enough that he could, and in this Court’s

 view should, have looked into the matter further before walking away.

                                     III. CONCLUSION

         Whatever equitable powers remain with a bankruptcy court, they cannot be invoked

 in derogation of the Bankruptcy Code, and they are not just an easy escape hatch for the

 consequences of intentional decisions. So while the Court appreciates the Trustee’s desire

 to achieve what he perceives as a just result, there is no statutory or equitable basis in this

 particular case for undoing the automatic dismissal mandated by § 521(i). Accordingly,

 for the reasons stated above, the Trustee’s Motion to Vacate Dismissal and Appoint Trustee

 is denied, and the Court will enter a separate order in accordance with this memorandum

 decision.


 32
   The existence of Mrs. Olsen’s subsequent chapter 7 case (#20-20966) also raises the question
 of whether any proceeds would be appropriately administered in this case or that case.
                                               12
Case 20-20087     Doc 40     Filed 06/01/20 Entered 06/01/20 09:57:56         Desc Main
                             Document      Page 13 of 13



                                 ______ooo0ooo______

                            CERTIFICATE OF SERVICE

 Service of the foregoing MEMORANDUM DECISION shall be effected on all
 registered CM/ECF users in this case, on the Debtor at courtolsen@live.com, and on
 Spencer Macdonald at spencer@hwmlawfirm.com.




                                           13
